 Case 0:20-cr-60118-UU Document 1 Entered on FLSD Docket 03/13/2020 Page 1 of 5
SEALED                                                 AUSACHASE                                   SEXUED
AO9!(Rev.08/09) CriminalCompl
                            aint

                                U NITED STATESD ISTM CT COURT
                                                      forthe
                                           Southern DistrictofFlorida

              United StatesofAmerica
                           V.
             CARLTON EDW ARD CASH                             CaseNo. 20-6162-STRAUSS




                                           CRIM INAL COM PLAINT

        1,the com plainantin thiscase,state thatthe following istrueto thebestofmy knowledgeandbelief.
Onoraboutthedatets)of December5,2019-March5,2020 inthecounty of                        Broward           inthe
   Southern    Districtof    Florida      ,thedefendantts)violated:
         CodeSection                                           OffenseDescription
Title21,Uni
          ted States Code,             Possessionwi
                                                  ththeintenttodi stributefive (5)gramsormoreof
Sections841(a)(1)and841(b)(1)(B)       methamphetamine,itssalts,isomers,orsal  tsofitsisomers(3counts)




        Thiscriminalcomplaintisbased on thesefacts:




        V Continuedontheattachedsheet.
                                                                                        <


                                                                             Complainant'
                                                                                        ssignature

                                                                    Joseph C.Krissel'
                                                                                    .DEA TaskForce Officer
                                                                              Printednameand title

Sworn to beforem eand signed in my presence.                                   '            Tx.,


Date:         03/13/2020
                                                                                Judge'
                                                                                     sâ'/gaâ-L'ti
City and state:             FortLauderdale,Florida              JARED M.STRAUSS'
                                                                               ,U.S.MAGISTRATE JUDGE
                                                                              Printednameandtitle
Case 0:20-cr-60118-UU Document 1 Entered on FLSD Docket 03/13/2020 Page 2 of 5




                  SM LEb AFFIDAVIT IN SUPPORT OFA CRIMINALCOMPG INT
1,Joseph C.Krissel,beîng dulysworn,hereby state at follpws:

       Iam a Detectiveforthe Margate Police Departm ent('M PD'
                                                             ')anda TaskForce Olicerofthe
Drug EnforcementAdm ini
                      stration (''DEA'')assigned to the M iam iField Division.As such,Iam an
investigative orIaw enforcqm entofïicerofthe Uni
                                               tedStateswi
                                                         thinthe meaningofTitle 18,Uni
                                                                                     ted

States Code,Section 2510(7),thatis,an officerofthe United States who isempowered by Iaw to
conduct investigations ofand to m ake arrests foroffenses enum erated in Title 18,United States

Code,Section 2516(1).Ihave been a Task Force Officerin the M iam lField Division ofDEA since
October2017. Priorto becoming a DEA Task Force OfficerrIwas assigned to the MPD Special

Enforcem entTeam from January 2015 to October2017 and tothe MPD Road PatrolDivisionfàom

October2012toJanuary2015.Ihavereceivedtrainingregardinjnarcoticstraffickingandmoney
Iaundering,and have been personally involved in investigations concerning the gossession and
distribution of controlled substances,as wellas m ethods used to finance drug transactions and

launderdrug proceeds.

2.     Isubmitthis affidavi
                          tbased on information known to me jersonallyfrom the investigation,
as wellas inform ation obtained from others W ho were directly involved in the m atter or have

personalknowl
           l
             edge ofthe fàct'sherein.The affidavitdoes notinclude aI
                                                                  !
                                                                    Ithe information knownto

m e,but only inform ation sufficient to establish probable cause forthe arrest of Carl
                                                                                     ton Edward

CASH forviolationsofTitle 21,United States Code,Sections841(a)(1)and 841(b)(1)(B),relatingto
three (3)possessions with the intenttodistributefive (5)grams ormore ofmetham phetamine,its
sal
  ts,îsom ers,orsalts ofits isom ers.

 DECEMBER 5.2019 SALE OFAPPROXIMATELY 28 GRAMS OF METHAMPHETAMINE F0R $1.600
3.     0n orabout Decem ber 5,2019,at approxim ately 2:49 PM ,DEA Group 16 conducted a

buy/walk operation from Brandon West (''W est'')utilizing an updercover(ë'UC'') Broward County
Sheriff'sOffice(;
                'BS0'')Detective.Duringtheoperation,W estdeliveredtothe BS0 UC one (1)ounce
                                             '
                                                 E1)                                     '
Case 0:20-cr-60118-UU Document 1 Entered on FLSD Docket 03/13/2020 Page 3 of 5




or28 grams of methamphetam ine in exchange for$1,600.00 in DEA OfficialAdvanced Funds
('lOAF'')attheparking lotofWest'sapartmentcompfexIocated at241 NE38thStreet,Oakland Park,
Broward County, Florida. The aforem entioned transaction was audio and video recorded.

Surveillance conducted by Iaw enforcem ent was m aintained untilapproxim ately 3:09 PM ,when

W estwas observed exiting his apartm entaccompanied by Carlton Edward CASH (''CASH''). West
and CASH entered CASH'S vehicle and departed the area.

      On oraboutDecem ber16,2019,DEA Group16 developeda ConfidqntialSource(CS1).CS1
was presbntduringthe aforementioned metham phetamine purchase on December5,2019.CS1

advised CASH had supplied for a payment '
                                        of $800.00 the approximately one (1) ounce of
m etham phetamineW estsubsequentlysold tothe BS0 UCfor$1,600.00.Cslfurtheradvisedthat
CASH receives pound quantlties ofm etham phetam ine shipped from California.

         JANUARY 31.2020 SALE OF 28 GRAMS OF METHAM PHETAMINE F0R $800.00          '
                                                                                  .
            i

5.    On oraboutJanuary29,2020,CS1 initiated memorialized textm essage contactwith CASH

toorderone ounce ofmetham phetaminethatincluded thefollowing com munications:

      CS1 advised CASH: ''Iwas hoping to get'another0 Ereferring to ounce)Iike Iast
      CASH responded; l'Of course he Iiked ît. It's high grade shit from south Cali
      (Californial.Probablymade in Mexico.''
      CASH also messagedCS1:t'The Luce EslangforLucyreferringto metham phetamine)
      Ican have ready is already crushed,is thatok?''

6.    On oraboutJanuary31,2020,CS1 paid $800.00 to CASH atCASH'S residence Iocated at
1125 Noohl Victoria Park Road in Fort Lauderdale, Broward County, Florida, to purchase
                                                                        ,


approximately twenty-eight (28) grams 'of a substance that field tested positive for
                       l
m etham phetam ine. Atapproxim ately 1:14 PM ,CS1 arri
                                                     ved atCASH'S residence. Csl stated after

entering CASH'S residence,Csl followed CASH to a firstfloorstudy area. CASH weighed a bag of

metham phetamine in frontofCSI.The weightofthe bagwas Iess-thqnthe previously negotiated

twenty-eight(28)z grams.Cslfollowed
                                  .
                                    CASH upstairs intoa bathroom adjacenttoCASH'S bedroom.
                                                                                       '
                a
                                               E2!
Case 0:20-cr-60118-UU Document 1 Entered on FLSD Docket 03/13/2020 Page 4 of 5




Inside of the bathroom, CASH retrieved a secqnd plastic bag with an unknown .quantity of

m etham phetam ine. CASH rem oved som e m etham phetam ine from the second bag and placed this

m etham phetamine into the bag CASH then sold to CSI.CASH returned the second bag of
metham phetamine to the bathroom from where the second bag had '
                                                               been removed. The

aforem entioned transaction was audio and video recorded.

     M EETING BETW EEN CSI AND CASH IN W ILTON MANORS.FLORIDA ON FEBRUARY 26,2020

           On oraboutFebruary23,2020,CASH sentCslan unsolicited textm essagestating:

           'xIwasjustpaid aVERY uncomfortablevisitbythedrugtaskforce investigatorsofthe
           Broward CountySheriffDept.theytold metheyknew enoughto presenta casetoget
           a search warrantand probably arrest m e if1didn' t im m ediatelyvolùntarily cease m y
           illegalactivitiesthatwould probablyresultin confiscatîonofmy house and atIeast'    s-
           10 years in prison BEFORE parole!So needless to say my ass is SCARED and willdo
           EXACTLY whattheysaïdto getthem offmycasell!Therefore I'm com pletelyfinishedl!
           So you know w hatthat m eans.Good Iuckll''                 '

8.         Furtherinvestigationwasconducted by DEA MiamiFD Group 16 and BSO,whowere unable

to determ ine ifanyone had app/oached CASH. Csl'scheduled a meeting with CASH to question

CASH aboutthis textm ebsage. On oraboutFebruary 26,2020,CASH,CSI,and an unknown m ale

(z'UM'')metatGeorgie's AlibiMonkeyBarIocated at2266 W ilton Drive in W il
                                                                        ton Manors,Broward
County,Florida. During the m eeting,CASH refused to speak aboutnarcotics when the UM was
present. W hen the UM Ieftthe table,CASH rei
                                           terated thatCASH had been approached by BS0 but

was stillwillingto sellCS1 methamphetamine.The meeting was audio recorded byCSI.

               MARCH 5.2020 SALE OF 28 GRAMS OF METHAM PHETAMINE F0R $800.00
9.         0noraboutMarch5,2020,atapproximately4:4s PM,Cslpaid $800.00toCASH atCASH'S
       .                                        '                                          .


residence Iocated at 1125 North Victoria Park Road,in FortLauderdale,Broward County,Florida,

to purchase approximately one (1)ounce or28 grams ofa substance thatfield tested positivefor
m etham phetam ine. Starting at approximatel
                                           y 2:52 PM , CS1 ordered two                     ounces of
                                                                                    t

methamphetamine from CASH during a recorded telephone conversatlon..CASH delayed the
delivery until,atapproximately 3:56 PM,CAS/ textmessaged CS1: 'Tlt's ready.Come getit.'
                                            (3)
Case 0:20-cr-60118-UU Document 1 Entered on FLSD Docket 03/13/2020 Page 5 of 5




approxim ately 4:45 PM ,CS1 arrived at CASH'S residence and m ade contactwith CASH, w ho was

standing ln frontofhis resïdence. CS1 inform ed CASH thatCS1 onlywished to purchase one (1)
ounce ofmethamphetamine,nottwo (2)ounces. CASH instructed the CS to follow CASH into his
residence. Aoerenteringthe risidence,CASH and CS1 proceeded to the studyarea where CASH

removed approximatelyone (1)ouncefrom the packaging and placedthis methamphetamine iqto
                                                             .




a desk drawer. CASH sold CS1 the remainderofthe methamphetamine for$800.00 and CS1
departed CASHjs residence. This transact
                                  '!    ion was audio and video recorded.

10.    Based on the above inform ation and facts,youraffiantsubm its there is probable cause to

believe that Carlton Edward CASH did,on Decem ber5,2019,January 31,2019,and M arch 5,
                                                                      J-.        .


2020,knowingly and intentionally possess with the intentto distribute five (5)grams orm ore of
m etham phetam ine,its sal
                         ts,i
                            som ers,orsalts of its isom ers,in violation ofTitle 21,United States

Code,Sections841(a)(1)and 841(b)(1)(B).
      FURTHER YOUR AFFIANT SAYETH NAUGHT.
                                                                            œ*



                                                 J EP C.KRISSEL
                                                 TASK FORCE OFFICER
                                                 DRUG ENFORCEM ENT ADM INISTRATION

subscribe      sstrntobeforemethî
                                s (3 ?W,dayofMarch,2o2o.
   ED M .STRAUSS
UNITED STATES MAGISTRATE JUDGE




                                               (ZlJ
